EXHIBIT 10.14

 

EMPLOYMENT AGREEMENT

 

This is an Employment Agreement (this “Agreement”) entered into between The
Pulse Network, Inc., a Nevada corporation (“The Pulse Network”), and The Pulse
Network, Inc., a Massachusetts corporation and wholly owned subsidiary of The
Pulse Network (“Employer”), and Michael Koenigs (“Employee”), the terms and
conditions of which are as follows:

 

§ 1. TERM OF EMPLOYMENT; CANCELLATION

 

(a) Subject to the terms and conditions set forth in this Agreement, Employer
agrees to employ Employee and Employee agrees to be employed by Employer (for
all purposes of compensation, benefits and employee rights, Employee shall be an
employee of The Pulse Network, Inc., a Massachusetts corporation, and not of The
Pulse Network, Inc., a Nevada corporation, or of any other subsidiary or
affiliate of The Pulse Network, Inc., a Nevada corporation, unless The Pulse
Network, Inc., a Massachusetts corporation, assigns this Agreement to such other
entity) for an initial term of one year, starting on October 3, 2014 and ending
on the first anniversary of such date; provided, however, that (i) this initial
one year term automatically shall extend for six additional months on such first
anniversary date and every six months thereafter (each such date, a “Term Date”)
unless Employer or Employee notifies the other pursuant to this § 1(a) that no
such extension will be effected at least two months before such Term Date and
(ii) this Agreement is subject to earlier termination as provided herein. The
period of time during which Employee is employed by Employer under this
Agreement (beginning on the date hereof and ending on the date this Agreement is
terminated for any reason) shall be referred to in this Agreement as the “Term”.
If either party provides proper notice that this Agreement will not be renewed,
then it shall expire on the next Term Date.

 

(b) Employee acknowledges that Employer and The Pulse Network are entering into
this Agreement in connection with Employer’s acquisition (the “Acquisition”) of
You Everywhere Now, LLC, Traffic Geyser, LLC and Voice Followup, LLC on the date
hereof pursuant to that certain Securities Purchase Agreement between The Pulse
Network, Employer and MikeKoenigs.com, Inc. (the “Purchase Agreement”).
Employer’s, The Pulse Network’s and Employee’s agreement under this Agreement is
conditioned upon the closing of the Acquisition under the Purchase Agreement,
and neither Employer nor The Pulse Network nor Employee will have any liability
under this Agreement if the Acquisition does not close.

 

§ 2. POSITION AND DUTIES AND RESPONSIBILITIES

 

(a) Position. Employee shall be Chief Strategy Officer of Employer and of The
Pulse Network.

 

 
1


--------------------------------------------------------------------------------




  

(b) Duties and Responsibilities. Employee’s duties and responsibilities shall be
those normally associated with Employee’s position as the Chief Strategy
Officer, plus (subject to § 4(d)(2)) any additional duties and responsibilities
that Employer’s President or The Pulse Network, as the sole shareholder acting
in lieu of Employer’s Board of Directors under a unanimous shareholder
declaration (herein referred to as the “Shareholder”), from time to time may
assign orally or in writing (provided that any oral assignment of duties or
responsibilities shall be promptly confirmed to Employee in writing) to
Employee, which (subject to § 4(d)(2)) shall include but not be limited to,
three (3) product launches during each year of employment (provided that
Employer properly allocates its budget and resources to facilitate such product
launches). Employee agrees that any such assignment from the Shareholder may be
given by the Shareholder’s Board of Directors, Chairman, Chief Executive Officer
or President. Employee shall report to Employer’s President and President of The
Pulse Network. Employee shall undertake to perform all his duties and
responsibilities hereunder in good faith and shall at all times act in the
course of Employee’s employment under this Agreement in the best interest of
Employer and The Pulse Network. Employee shall work an average of not less than
40 hours per week for the first three (3) months of employment hereunder and
shall work an average of not less than 20 hours per week thereafter (excluding
failures to work such hours due to illness, incapacity, vacations, incidental
civic activities, and incidental personal time).

 

§ 3. COMPENSATION AND BENEFITS

 

(a) Base Salary. Employer shall pay Employee an annualized base salary of
$200,000.00 per year, plus $1,000 per day for any day that Employee spends any
night not at home as a result of Employee performing his duties and
responsibilities under this Agreement as agreed to (including verbal or email
agreement) by the President of The Pulse Network. The base salary shall be
payable in accordance with Employer’s standard payroll practices and policies
for employees (but no less frequently than monthly) and shall be subject to such
withholdings as required by law. The amount of Employee’s base salary shall be
subject to periodic adjustments as determined by the Shareholder (subject to
§ 4(d)(1)).

 

(b) Commission. Employer will pay Employee a standard sales commission
equivalent to the commission which Employer’s other salespeople receive for
equivalent sales, for any sales the Employee brings to the Employer directly and
without the lead originating with the Employer.

 

(c) Affiliate Commissions. Employer will pay Employee 50% of any commissions
received by Employer arising out of Employer’s sales of products or services of
a third party as a result of Employee introducing or setting up the relationship
with such third party.

 

(d) Bonus and Other Incentive Compensation. Employee during the Term shall be
eligible (but not guaranteed) to receive a bonus or bonuses pursuant to such
unique or general plans or programs as Employer shall make available to
Employee. Employee shall also be eligible (but not guaranteed) to receive other
benefits, including stock options, that The Pulse Network may from time to time
determine to offer to its employees. Employer and Employee may agree upon goals
and objectives to be required for Employee to meet to be eligible for payment of
a bonus and such goals and objectives shall be set forth in Exhibit A attached
hereto and incorporated herein by this reference. Exhibit A may be replaced,
revised or updated from time to time by agreement of the parties during the
Term. Notwithstanding anything to the contrary on Exhibit A, bonuses are not
payable for any time period (i) through the last day of which Employee is not
employed under this Agreement, or (ii) during which an event, occurrence or
breach of this Agreement takes place that, with any required notice, lapse of
time or compliance with procedures under § 4, constitutes Cause for termination
under § 4. Employee shall not be entitled to any bonus payable following the
expiration of this Agreement or the termination thereof in accordance with § 4.

 

 
2


--------------------------------------------------------------------------------




  

(e) Employee Benefit Plans. Employee shall be eligible to participate in the
employee benefit plans, programs and policies maintained by or for Employer for
similarly situated employees in accordance with the terms and conditions to
participate in such plans, programs and policies as in effect from time to time.
The introduction and administration of benefit plans, programs and policies are
within Employer’s sole discretion and the introduction, deletion or amendment of
any benefit plan, program or policy will not constitute a breach of this
Agreement.

 

(f) Vacation. Employee shall be eligible for vacation twenty (20) days per year,
which vacation time shall be taken at such time or times in each year so as not
to materially and adversely interfere with the business of Employer or The Pulse
Network. Unused vacation may not be carried over from any one-year period to any
other period except as may be required by law.

 

(g) Travel. Employer will pay for first class airfare and all other travel
expenses related to Employee performing his duties and responsibilities under
this Agreement.

 

(h) Rental of Equipment. Employer shall rent from Employee, for a sum of One
Dollar ($1.00) per year during the Term, the equipment of Employee set forth in
Exhibit B for use only as approved by Employee in connection with Employee’s
duties and responsibilities under this Agreement. Upon the expiration or
termination of the Term for any reason, Employer shall return such equipment to
Employee in substantially the same condition such equipment was in on the date
hereof, ordinary wear and tear excepted.

 

§ 4. TERMINATION OF EMPLOYMENT

 

(a) Termination By Employer Other Than For Cause Or Disability Or By Employee
For Good Reason.

 

(1) Subject to the terms and conditions of this Agreement, Employer shall have
the right to terminate Employee’s employment under this Agreement at any time,
and Employee shall have the right to resign at any time. However, a notice under
§ 1 that no extension of Employee’s Term will be effected shall not constitute
at the time of such notice a termination of Employee’s employment by Employer or
a resignation by Employee. If Employee elects to give such notice, Employer’s
only obligation to Employee under this Agreement shall be to pay Employee’s
earned but unpaid salary then in effect under § 3(a), if any, and continue to
provide employee benefits in accordance with § 3(e), until the last day of the
Term. If Employer elects to give such notice, Employer shall (in lieu of any
other severance benefits under any of Employer’s employee benefit plans,
programs or policies) pay Employee (i) Employee’s earned but unpaid salary then
in effect under § 3(a), if any, and continue to provide employee benefits in
accordance with § 3(e), until the last day of the Term, plus (ii) an amount
equal to six (6) months’ worth of Employee's annualized base salary as in effect
under § 3(a) either immediately before Employee’s termination of employment or
on the first day of the Term, whichever is greater. Employer may, at its sole
discretion, elect to pay Employee the amount owing under this § 4(a)(1) in a
lump sum or by way of salary continuation.

 

 
3


--------------------------------------------------------------------------------




  

(2) If Employer terminates Employee’s employment other than for Cause or
Disability or Employee resigns for Good Reason, Employer shall (in lieu of
notice of termination and in lieu of any other severance benefits under any of
Employer’s employee benefit plans, programs or policies) pay Employee
(i) Employee’s earned but unpaid salary then in effect under § 3(a), if any, and
continue to provide employee benefits in accordance with § 3(e), until the last
day of the Term, plus (ii) an amount equal to six (6) months’ worth of
Employee's annualized base salary as in effect under § 3(a) either immediately
before Employee’s termination of employment or on the first day of the Term,
whichever is greater. Employer may, at its sole discretion, elect to pay
Employee the amount owing under this § 4(a)(2) in a lump sum or by way of salary
continuation.

 

(b) Termination By Employer For Cause or By Employee Other Than For Good Reason.

 

(1) Employer shall have the right to terminate Employee’s employment at any time
for Cause (subject to the notice and cure periods set forth in the definition of
“Cause”), and Employee shall have the right to resign at any time other than for
Good Reason.

 

(2) If Employer terminates Employee’s employment for Cause or Employee resigns
other than for Good Reason, Employer’s only obligation to Employee under this
Agreement shall be to pay Employee’s earned but unpaid base salary then in
effect under § 3(a), if any, and continue to provide employee benefits in
accordance with § 3(e), until the last day of the Term, and Employee’s right to
exercise any outstanding stock options shall terminate thirty days after the
last day of the Term unless otherwise provided in the grant agreement related to
such stock options.

 

(c) Cause. The term “Cause” as used in this Agreement means:

 

(1) Employee has engaged in conduct which constitutes gross negligence, gross
misconduct or gross neglect in the performance of Employee’s duties and
responsibilities under this Agreement, including misappropriation of Employer’s
property or assets in a manner resulting or intended to result directly or
indirectly in gain or personal enrichment for Employee to the exclusion of
Employer;

 

 
4


--------------------------------------------------------------------------------




  

(2) Employee has been convicted of a felony for fraud, embezzlement or theft; or

 

(3) Employee has engaged in a material breach of any provision of this
Agreement, which Employee has failed to cure in a manner reasonably acceptable
to Employer within thirty days after Employer has delivered to Employee written
notice of such breach.

 

(d) Good Reason. The term “Good Reason” means

 

(1) Any material reduction in Employee’s base salary, as it may be increased
from time to time;

 

(2) Any material increase in Employee’s duties, responsibilities or deliverables
as set forth in § 2(b);

 

(3) Any change in the principal office location at which Employee must perform
services for Employer to another location that is not within a 50-mile radius of
the city of San Diego, California; or

 

(4) Any material breach by Employer or The Pulse Network of any of the terms of
this Agreement, the Purchase Agreement or the Promissory Note (as defined in the
Purchase Agreement) (including, without limitation, failure or delay in payment
of any amounts payable under the Purchase Agreement or the Promissory Note when
due, and regardless of whether such failure or delay is due to the provisions of
the Subordination Agreement dated as of the date hereof between Employer, The
Pulse Network, TCA Global Credit Master Fund, LP and the other parties thereto);
provided, however, that:

 

No Good Reason shall exist unless (i) Employee gives Employer a detailed,
written statement of the basis for Employee’s belief that Good Reason exists and
gives Employer a fifteen day period after the delivery of such statement to cure
the basis for such belief in a manner reasonably acceptable to Employee and (ii)
Employee actually submits Employee’s resignation to Employer’s President or the
Shareholder during the sixty day period which begins immediately after the end
of such fifteen day period if Employee reasonably and in good faith determines
that Good Reason continues to exist after the end of such fifteen day period.

 

(e) Termination for Disability or Death.

 

(1) Employer shall have the right to terminate Employee’s employment on or after
the date Employee has a Disability, and Employee’s employment shall terminate at
Employee’s death.

 

(2) If Employee’s employment terminates under this § 4(e), Employer’s only
obligation under this Agreement shall be to pay to Employee (or, if Employee
dies, Employee’s estate or heirs, as applicable) Employee’s earned but unpaid
base salary then in effect under § 3(a), if any, and continue to provide
employee benefits in accordance with § 3(e), until the last day of the Term.

 

 
5


--------------------------------------------------------------------------------




  

The term “Disability” as used in this Agreement means the suffering by Employee
for at least a 180 consecutive day period of a physical or mental condition
resulting from bodily injury, disease, or mental disorder which renders Employee
incapable of continuing even with reasonable accommodation to perform the
essential functions of Employee’s job. Employer or the Shareholder shall notify
Employee in writing if they reasonably believe that Employee has a Disability.
If Employee disputes such determination, the issue shall be submitted to a panel
consisting of three physicians who specialize in the physical or mental
condition from which Employee is believed to suffer, one appointed and paid by
Employer, one appointed and paid by Employee and the third appointed by these
two physicians and paid one-half by Employer and one-half by Employee. The
determination as to whether Employee has a Disability shall be made by such
panel and shall be binding on Employer and on Employee. Employee acknowledges
that, given the nature of Employer’s and The Pulse Network’s business and the
critical importance of his position to the operations of Employer and The Pulse
Network, it would constitute an unreasonable accommodation on the part of
Employer to operate without the services of Employee for in excess of 180
consecutive days. Furthermore, Employee acknowledges that it would be
impractical for Employer to hire a replacement for Employee, unless the
replacement is hired on a permanent basis.

 

(f) Benefits at Termination of Employment. Employee shall not be entitled, by
reason of his employment with Employer or by reason of any termination of such
employment, however arising, to any remuneration, compensation or benefits other
than those expressly provided for in this § 4. However, any termination of
Employee arising out of Employee’s death, or Disability does not affect
Employee’s right (or the right of Employee’s legal guardian, estate or heirs, as
applicable) to collect disability or life insurance benefits that Employee may
remain entitled to receive at that time in accordance with the terms of the
applicable benefit plan, program or policy.

 

§ 5. COVENANTS BY EMPLOYEE

 

(a) Employer and The Pulse Network Property.

 

(1) Employee upon the termination of Employee’s employment for any reason or, if
earlier, upon Employer’s or The Pulse Network’s request shall promptly return
all “Property” which had been entrusted or made available to Employee by
Employer or The Pulse Network.

 

(2) The term “Property” means all records, files, memoranda, reports, price
lists, customer lists, drawings, plans, sketches, keys, codes, computer hardware
and software and other property of any kind or description prepared, used or
possessed by Employee during Employee’s employment by Employer (and any
duplicates of any such property) which directly relate to Employer’s or The
Pulse Network’s business, products or services; provided, however, that for the
avoidance of doubt, the term “Property” shall not include the items set forth in
Exhibit C hereto or any video, written or other content related to the Permitted
Activities (as defined in § 5(f)), all of which shall be the exclusive property
of Employee (collectively the “Employee Property”).

 

 
6


--------------------------------------------------------------------------------




  

(b) Trade Secrets.

 

(1) Employee agrees that Employee will hold in a fiduciary capacity for the
benefit of Employer and The Pulse Network, as their respective interests may
appear, and will not directly or indirectly use (except in connection with
Employee’s duties and responsibilities hereunder) or disclose (except as may be
required by applicable law, regulation, subpoena or other legal or regulatory
process), any “Trade Secret” that Employee may have acquired during the term of
Employee’s employment by Employer for so long as such information remains a
Trade Secret.

 

(2) The term “Trade Secret” means information of Employer or The Pulse Network,
including, but not limited to, technical or nontechnical data, a formula, a
pattern, a compilation, a program, a device, a method, a technique, a drawing, a
process, financial data, financial plans, product plans, or a list of actual or
potential customers or suppliers that (a) derives economic value, actual or
potential, from not being generally known to, and not being generally readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use and (b) is the subject of reasonable efforts by
Employer or The Pulse Network, as the case may be, to maintain its secrecy;
provided, however, that for the avoidance of doubt, the term “Trade Secret”
shall not include the Employee Property.

 

(3) This § 5(b) and § 5(c) are intended to provide rights to Employer and The
Pulse Network that are in addition to, not in lieu of, those rights Employer and
The Pulse Network have under the common law or applicable statutes for the
protection of trade secrets.

 

(c) Confidential Information.

 

(1) Employee while employed under this Agreement and thereafter during the
“Restricted Period” shall hold in a fiduciary capacity for the benefit of
Employer and The Pulse Network, and shall not directly or indirectly use (except
in connection with Employee’s duties and responsibilities hereunder) or disclose
(except as may be required by applicable law, regulation, subpoena or other
legal or regulatory process), any “Confidential Information” that Employee may
have acquired (whether or not developed or compiled by Employee and whether or
not Employee is authorized to have access to such information) during the term
of, and in the course of, or as a result of Employee’s employment by Employer.

 

(2) The term “Confidential Information” means any secret, confidential or
proprietary information of Employer or The Pulse Network relating to its
respective businesses, including, without limitation, trade secrets, customer
lists, details of client or consultant contracts, current and anticipated
customer requirements, pricing policies, price lists, market studies, business
plans, operational methods, marketing plans or strategies, product development
techniques or flaws, computer software programs (including object code and
source code), data and documentation data, base technologies, systems,
structures and architectures, inventions and ideas, past, current and planned
research and development, compilations, devices, methods, techniques, processes,
financial information and data, business acquisition plans and new personnel
acquisition plans (not otherwise included in the definition of a Trade Secret
under this Agreement) that has not become generally available to the public by
the act of one who has the right to disclose such information without violating
any right of Employer or The Pulse Network. Confidential Information may include
as well, but it is not limited to, future business plans, licensing strategies,
advertising campaigns, information regarding customers, employees and
independent contractors and the terms and conditions of this Agreement;
provided, however, that for the avoidance of doubt, the term “Confidential
Information” shall not include the Employee Property.

 

 
7


--------------------------------------------------------------------------------




  

(d) Restricted Period. The term “Restricted Period” as used in the Agreement
shall mean the period that starts on the date of this Agreement and extends
until the date that is (i) one year after Employee’s employment with Employer
terminates, if Employee’s employment terminates as a result of (A) notice by
Employer or Employee under § 1 that no extension of Employee’s Term will be
effected, (B) Employer terminates Employee’s employment for Cause or
(C) Employee resigns without Good Reason, or (ii) the date that Employee’s
employment with Employer terminates, if (A) Employer terminates Employee’s
employment without Cause, (B) Employer terminates Employee’s employment due to
Disability or (C) Employee resigns for Good Reason.

 

(e) Nonsolicitation of Customers or Employees.

 

(1) Employee (i) while employed under this Agreement shall not, on Employee’s
own behalf or on behalf of any person, firm, partnership, association,
corporation or business organization, entity or enterprise (other than Employer
or The Pulse Network), solicit customers of Employer or of The Pulse Network for
any Competing Business and (ii) during the Restricted Period shall not, on
Employee’s own behalf or on behalf of any person, firm, partnership,
association, corporation or business organization, entity or enterprise, solicit
customers of Employer or of The Pulse Network with whom Employee within the
twenty-four month period immediately preceding the beginning of the Restricted
Period had or made contact in the course of Employee’s employment by Employer
for any Competing Business.

 

(2) Employee (i) while employed under this Agreement shall not, either directly
or indirectly, call on, solicit or attempt to induce any other officer, employee
or independent contractor of Employer or The Pulse Network to terminate his or
her employment with Employer or The Pulse Network and shall not assist any other
person or entity in such a solicitation (regardless of whether any such officer,
employee or independent contractor would commit a breach of contract by
terminated his or her employment), and (ii) during the Restricted Period, shall
not, either directly or indirectly, call on, solicit or attempt to induce any
other officer, employee or independent contractor of Employer or of The Pulse
Network with whom Employee had contact, knowledge of, or association in the
course of Employee’s employment with Employer as the case may be, during the
twelve month period immediately preceding the beginning of the Restricted
Period, to terminate his or her employment with Employer or The Pulse Network
and shall not assist any other person or entity in such a solicitation
(regardless of whether any such officer, employee or independent contractor
would commit a breach of contract by terminating his or her employment).
Notwithstanding the foregoing, Employee may hire or engage any such persons
pursuant to a general solicitation which is not directed specifically to any
such persons.

 

(3) The term “Competing Business” as used in this Agreement means the creation
or development, marketing, selling, licensing or servicing of (a) an integrated
cross channel marketing system that employs a combination of email,
carrier-based mobile text, and carrier-based voicemail automation, (b) a
“software as a service” or web-based video and social media marketing automation
system similar to “Traffic Geyser,” or (c) a training program that directly
competes with “Publish and Profit,” “Author Expert Marketing Machines” or “Top
Gun Consulting Toolkit.”

 

 
8


--------------------------------------------------------------------------------




  

(f) Noncompetition Obligation. Employee while employed under this Agreement and
thereafter during the Restricted Period shall not conduct or participate in
Competing Business in the United States or organize or form any other business
that will conduct Competing Business in the United States and shall not engage
in the management of, or provide consulting concerning the management of,
Competing Business in the United States on behalf of any business other than
Employer or The Pulse Network. Employee acknowledges and agrees that the
territory identified in this § 5(f) is the territory in which Employee performs
services for Employer or The Pulse Network by being actively engaged as an
employee in Employer’s and The Pulse Network’s operations in that territory.
Notwithstanding anything to the contrary in this Agreement, Employee or any of
his affiliates may own an aggregate of not more than 3% of the outstanding
equity securities of any class of any company engaged in a Competing Business,
if such equity securities are listed on a national securities exchange or
regularly traded in the over-the-counter market. For the avoidance of doubt,
nothing in this Agreement shall restrict Employee from engaging in the following
activities for Employee’s personal benefit, to the extent they do not relate to
a Competing Business (the “Permitted Activities”): (i) writing books or creating
free content on any topic Employee desires which is consistent with Employee’s
individual brand, (ii) consulting with or speaking about any topic with
individuals, companies, or organizations, (iii) creating and participating in
live events, (iv) creating an interactive online television network and creating
content related to that entity or training and marketing materials that support
Employee’s customers and guests to participate in such programs, and
(v) otherwise commercializing Employee’s individual brand, personality and
abilities.

 

(g) Reasonable and Continuing Obligations. Employee agrees that Employee’s
obligations under this § 5 are obligations that will continue beyond the date
Employee’s employment terminates and that such obligations are reasonable and
necessary to protect Employer’s and The Pulse Network’s legitimate business
interests. Employer and The Pulse Network in addition shall have the right to
take such other action as each deems necessary or appropriate to compel
compliance with the provisions of this § 5.

 

(h) Remedy for Breach. Employee agrees that the remedies at law of Employer or
The Pulse Network for any actual or threatened breach by Employee of the
covenants in this § 5 would be inadequate and that Employer and The Pulse
Network shall be entitled to seek specific performance of the covenants in this
§ 5, including entry of an ex parte, temporary restraining order in state or
federal court, preliminary and permanent injunctive relief against activities in
violation of this § 5, or both, or other appropriate judicial remedy, writ or
order, in addition to any damages and legal expenses which Employer or The Pulse
Network may be legally entitled to recover. Employee acknowledges and agrees
that the covenants in this § 5 shall be construed as agreements independent of
any other provision of this or any other agreement between Employer or The Pulse
Network and Employee, and that the existence of any claim or cause of action by
Employee against Employer or The Pulse Network, whether predicated upon this
Agreement or any other agreement, shall not constitute a defense to the
enforcement by Employer or The Pulse Network of such covenants.

 

(i) Survival. Employee’s obligations under this § 5 shall remain in effect
during the Restricted Period.

 

 
9


--------------------------------------------------------------------------------




  

§ 6. MISCELLANEOUS

 

(a) Notices. Notices and all other communications shall be in writing and shall
be deemed to have been duly given when personally delivered or when mailed by
United States registered or certified mail with proof of receipt. Notices to
Employer and The Pulse Network shall be sent to The Pulse Network, Inc., 437
Turnpike Street, Canton, Massachusetts 02021, Attention: Chief Executive
Officer. Notices and communications to Employee shall be sent to the address
Employee most recently provided to Employer for this purpose. Proof of actual
receipt of notice shall evidence proper notice regardless of means of delivery.
The Pulse Network, Inc., and any of its subsidiaries, shall have the right to
act as agent for Employer for the giving of any notice required or permitted
under this Agreement.

 

(b) No Waiver. No failure by Employer, The Pulse Network or Employee at any time
to give notice of any breach by the other of, or to require compliance with, any
condition or provision of this Agreement shall be deemed a waiver of any
provisions or conditions of this Agreement.

 

(c) Governing Law. This Agreement shall be governed by the laws of the State of
California, without reference to the choice of law principles thereof.

 

(d) Assignment. This Agreement shall be binding upon and inure to the benefit of
Employer and The Pulse Network and any successor to all or substantially all of
the business or assets of Employer or The Pulse Network and any permitted
assigns. Employer may assign its interests in this Agreement only to a successor
to all or substantially all of its business or assets or to The Pulse Network or
any subsidiary or affiliate of or successor to The Pulse Network, and no such
assignment shall be treated as a termination of Employee’s employment under this
Agreement. Employee’s rights and obligations under this Agreement are personal
and shall not be assigned or transferred (except that Employee’s heirs or estate
shall have the right to receive the amounts provided for in § 4).

 

(e) Other Agreements. This Agreement and the Purchase Agreement replaces and
merges any and all previous agreements and understandings regarding all the
terms and conditions of Employee’s employment relationship with Employer,
constitute the entire agreement between Employer, The Pulse Network and Employee
with respect to the subject matter covered hereby and thereby.

 

(f) Amendment. No amendment to this Agreement shall be effective unless it is in
writing and signed by Employer and/or The Pulse Network, as their respective
interests are thereby affected, and by Employee.

 

(g) Invalidity. If any part of this Agreement is held by a court of competent
jurisdiction to be invalid or otherwise unenforceable, the remaining part shall
be unaffected and shall continue in full force and effect, and the invalid or
otherwise unenforceable part shall be deemed not to be part of this Agreement.

 

Signature page follows.

 

 
10


--------------------------------------------------------------------------------




  

IN WITNESS WHEREOF, Employer, The Pulse Network and Employee have executed this
Agreement in multiple originals to be effective on the first date of the Term.

  



THE PULSE NETWORK, INC., 

a Massachusetts corporation

        By: Date:______________________ Name:   Title:  

   

 

THE PULSE NETWORK, INC.,

a Nevada corporation

          By:  Date:______________________   Name:     Title:  

  

 

EMPLOYEE Date:______________________ Michael Koenigs

 

 
11


--------------------------------------------------------------------------------




 

Exhibit A

 

Bonus and Incentive Compensation

 

To be agreed by Employer and Employee.

 

 
12


--------------------------------------------------------------------------------




 

Exhibit B

 

Rental Equipment

 

See attached.

 

 
13


--------------------------------------------------------------------------------




  

Exhibit C

 

Employee Property

 

The term “Employee Property” shall mean all books, articles, pamphlets,
literature, videos, works of authorship, materials and other intellectual
property of Employee not directly related to the matters included in the
definition of the term “Competing Business,” including, without limitation, the
following:

 

Author Expert Marketing Machines (book)

 

Author Expert Marketing Machines (product)

 

Podcasting Secrets (book)

 

You Everywhere Now! (book)

 

Multicast Marketing Machines (book)

 

Top Gun Consulting Toolkit (book)

 

 

14

--------------------------------------------------------------------------------

 